Detailed action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-9 are directed to a method and claims 10-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for generating and establishing tokens, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
a user inputting data into the host database of the host system regarding the bundled asset including information regarding one or more of: the specific assets included in the bundled asset, a trading symbol for the bundled asset, a token name for the bundled asset, and a quantity of an initial supply of tokens, the data establishing a smart contract token; 
tracking the bundled asset with a smart contract; 
the user identifying the trading symbol for the bundled portfolio into the host system; 
the user determining a price for the bundled portfolio into the host system;
 the user determining a weighting of the bundled portfolio into the host system;
 the user inputting one or more smart contract addresses for any digital assets included in the bundled portfolio into the host system; 
the user inputting one or more API web addresses for real-time pricing of each of the plurality of assets into the host system; 
deploying the smart contract token to the blockchain; and transferring the smart contract token to a third-party financial exchange.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
host processor, host database
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The host processor is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of generating and transferring digital tokens. 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asver et al. (US 20200074421 Al) (“Asver”) in view of Kedia et al. (US 20070005481 Al) (“Kedia”). 

As per claims 1 & 10, Asver discloses:
a user inputting data defining a bundled portfolio including one or more of […] , a token name and an initial supply into a host database of a host system to establish a smart contract token, the plurality of assets within the bundled asset are each tokenized and verified by utilizing a blockchain (¶¶ [0050-[0053], [0042])fig, 4F). 

Asver does not expressly disclose trading symbol. 
Kedia, however, clearly discloses trading symbol (¶¶ [0015], [0098]);   

It would have been obvious to a person of ordinary skill in the art to modify Asver’s exchange system to incorporate a trading symbol for digital assets as disclosed by Kedia, to easily identify and recognize the assets by users thereby enhance the user experience. 

As per claims 2 & 11, Asver/Kedia discloses as shown above.
Asver further discloses tracking the bundled portfolio with a smart contract (¶¶ [0042], [0066]). 

As per claims 8 & 17, Asver/Kedia discloses as shown above.
Asver further discloses deploying the smart contract token to the blockchain (¶¶ [0038], [0040]).

As per claims 9 & 18, Asver/Kedia discloses as shown above.
Asver further discloses transferring the smart contract token to a third-party financial exchange (¶¶ [0038], [0040]). 

As per claims 3 & 19, Asver/Kedia discloses as shown above.
Asver further discloses wherein the bundled portfolio includes a plurality of different types of assets (¶¶ [0038], [0040]). 

As per claims 4 & 13, Asver/Kedia discloses as shown above.
Asver further discloses the user determining a price for the bundled portfolio into the host system (¶¶ [0019], [0026]).

As per claims 5 & 14, Asver/Kedia discloses as shown above.
Asver further discloses the user determining a weighting of the bundled portfolio into the host system (¶¶ [0023]- [0025]).

As per claims 6 & 15, Asver/Kedia discloses as shown above.
Asver further discloses the user inputting one or more smart contract addresses for any digital assets included in the bundled portfolio into the host system (¶¶ [0043]).


As per claims 7 & 16, Asver/Kedia discloses as shown above.
Asver further discloses the user inputting one or more API web addresses for real-time pricing of each of the plurality of assets into the host system (¶¶ [0045]).


As per claim 20, Asver discloses: 
tracking the bundled asset with a smart contract (¶¶ [0042], [0066]); 
[…]
the user determining a price for the bundled portfolio into the host system (¶¶ [0019], [0026]);
 the user determining a weighting of the bundled portfolio into the host system (¶¶ [0023]- [0025]);
 the user inputting one or more smart contract addresses for any digital assets included in the bundled portfolio into the host system (¶¶ [0043]); 
the user inputting one or more API web addresses for real-time pricing of each of the plurality of assets into the host system (¶¶ [0045], [0060]); 
deploying the smart contract token to the blockchain (¶¶ [0042], [0066]); and 
transferring the smart contract token to a third-party financial exchange (¶¶ [0042], [0066]).

Asver does not expressly disclose the user identifying the trading symbol for the bundled portfolio into the host system. 

Kedia, however, clearly discloses the user identifying the trading symbol for the bundled portfolio into the host system (¶¶ [0015], [0098]). 

It would have been obvious to a person of ordinary skill in the art to modify Asver’s exchange system to incorporate a trading symbol for digital assets as disclosed by Kedia, to easily identify and recognize the assets by users thereby enhance the user experience. 


	Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 
 Stallaert et al. (6035287): 
The present invention allows market participants to exchange bundles of assets, including assets in different asset classes. A market participant may value the bundle as an entity, alleviating the need to attempt to attain a value objective in the aggregate by valuing and trading assets individually. A bundle of assets to be traded is entered, wherein proportions of each asset to be traded in units of a
specified bundle size are provided by the market participant. Assets to be acquired by one market participant are matched against the same asset which other market participants are seeking to dispose. An exchange of bundled assets among market participants, in units of the bundles themselves is effected when the exchange satisfies a predetermined set of criteria.


Doney (US 20170213289 Al) discloses
An apparatus, computer-readable medium, and computerimplemented method for creating collateralized portfolios. A portfolio is a collection of income-producing assets. These income-producing assets are a derivative of primary sources such as real property. A portfolio is generated through transactions that exchange estimated asset value for liquid instruments in the portfolio. Asset valuation is determined through known pricing functions. Transaction elasticity is provided by liquid instruments (reserve funds and portfolioowned shares) held in reserve in the portfolio's reservoir which provides a market smoothing function to gracefully adapt to changes in asset demand and risk. Each portfolio's reservoir is collectively owned by the shareholders; continuously
replenishing itself with income generated by assets in the portfolio. Shares can be represented by digital tokens, traded as digital currency such as cryptocurrency, and monetized with the convenience of cash through a network of exchanges and payment gateways.


Conclusion
Ordinarily, a restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-19, drawn to a method/system, classified in class G06Q40/04.
Claim 20, drawn to a system, classified in class G06F9/547.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  

Inventions I & II noted above do not appear to be patentably distinct (e.g. inventions are obvious variants) at this time. However, if Applicants amend any of the claims such that Inventions I, II and III become patentably distinct, this restriction may be implemented. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf